DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant's amendment, filed 02/22/2021, is acknowledged.


REASONS FOR ALLOWANCE

3. The following is an Examiner's Statement of Reasons for Allowance: 
 
The prior art does not teach or suggest the anti-human CD19 antibody that specifically comprising the CDR sequences recited in claims 1 (CB3f), 5 (CB3) and 9 (C323.C1).   Thus, the claimed anti-human CD19 antibodies, nucleic acids encoding the antibodies, vectors, host cells, process of producing and methods of using thereof are free from prior art.

The instant specification discloses that the claimed anti-human CD19 antibodies have different mechanism of action than known antibodies such as obexilimab. The data further indicates that the anti-human CD19 mAb CB3f acts by inhibiting B cell function without depleting B cells or significantly reducing B cell numbers [0114].

Further, the specification anti-human CD19 antibody C323 is discovered from a phage display library using cell-based panning against human embryonic kidney (HEK) cells co-transfected with human CD19 (SEQ ID NO: 56) and its co-receptor CD21 [0069] and a homology model of the variable region of the C323 anti-human CD19 parental mAb is created and optimization to increase affinity is done using NNK codon-based mutagenic oligonucleotides targeting all six CDRs leading to C323.C1  (Example 1).

The three hydrophilic substitutions described above (Y31H, F54Y and Y99K) are added to C323.C1, generating a Fab template that is used for a final round of CDR randomization using NNK codon-based mutagenesis. Beneficial CDR mutations are combined in a library allowing all the beneficial mutations to be randomly combined or back-mutated to wild type sequence. This process identifies a high-affinity variant termed CB3. CB3 contains additional CDR residue substitutions: HCDR1: G27H, HCDR2: G5OD, I53A, D55G, T56S, A57P; LCDR1: K27aH, H34A, LCDR3: L95Q (Kabat numbering) [0072].
 
Additional CDR changes are made to revert specific residues to human IGKV3-20 germline identity. One residue in LCDR1: N29S and five residues in LCDR2: ASOG, T51A, R52S, T53S, P55A are simultaneously reverted with minimal impact on the antibody's functions. This resulted in a final molecule called CB3f [0073].

4.  Claims 1-51 are allowable. 
5.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 23, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644